UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28806 Ever-Glory International Group Inc. (Exact name of registrant as specified in its charter) Florida 65-0420146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ever-Glory Commercial Center, 509 Chengxin Road, Jiangning Development Zone, Nanjing, Jiangsu Province, People’s Republic of China (Address of principal executive offices) (8625) 5209-6875 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 9, 2013,14,781,241shares of the Company’s common stock, $0.001 par value, were issued and outstanding. EVER-GLORY INTERNATIONAL GROUP, INC. FORM10-Q INDEX Page Number CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) 6 Notes to the CondensedConsolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 Cautionary Note Regarding Forward-Looking Statements Statements contained in this Quarterly Report on Form 10-Q, which are not historical facts, are forward-looking statements, as the term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements, whether expressed or implied, are subject to risks and uncertainties which can cause actual results to differ materially from those currently anticipated, due to a number of factors, which include, but are not limited to: x Competition within our industry; x Seasonality of our sales; x Success of our investments in new product development x Our plans and ability to open new retail stores; x Success of our acquired businesses; x Our relationships with our major customers; x The popularity of our products; x Relationships with suppliers and cost of supplies; x Financial and economic conditions in Asia, Japan, Europe and the U.S.; x Anticipated effective tax rates in future years; x Regulatory requirements affecting our business; x Currency exchange rate fluctuations; x Our future financing needs; and x Our ability to attract additional investment capital on attractive terms. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing or other such statements. When used in this report, the words “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “continue,” and similar expressions are generally intended to identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date hereof. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Readers should carefully review the factors described in the Sectionentitled “Risk Factors”on Form 10-Kand other documents we file from time to time with the Securities and Exchange Commission (‘SEC’). 3 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2013 (UNAUDITED) AND DECEMBER 31, 2012 ASSETS September 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable 72,495,229 68,513,893 Inventories 70,616,944 46,038,456 Value added tax receivable 6,424,600 2,866,018 Other receivables and prepaid expenses 1,686,233 1,910,383 Advances on inventory purchases 8,281,233 3,596,860 Amounts due from related parties 1,633,869 8,680 Total Current Assets 172,846,819 132,300,248 LAND USE RIGHT, NET 2,822,122 2,801,472 PROPERTY AND EQUIPMENT, NET 18,466,406 16,068,735 TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Bank loans $ $ Payable to officers and employees - 2,341,574 Accounts payable 68,139,822 49,700,392 Accounts payable and other payables - related parties 5,239,799 3,158,814 Other payables and accrued liabilities 12,136,373 10,547,190 Value added and other taxes payable 3,879,352 4,189,211 Income tax payable 1,242,147 952,652 Deferred tax liabilities 3,642,987 3,109,095 Derivative liability - 294,000 Total Current Liabilities 142,571,144 121,212,608 COMMITMENTS AND CONTINGENCIES EQUITY Stockholders' equity of the Company: Preferred stock ($.001 par value, authorized 5,000,000 shares, no shares issued and outstanding) - - Common stock ($.001 par value, authorized 50,000,000 shares, 14,781,241 and 14,772,270 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively) 14,781 14,772 Additional paid-in capital 3,572,157 3,552,166 Retained earnings 56,471,739 46,774,001 Statutory reserve 6,317,715 6,317,715 Accumulated other comprehensive income 8,701,964 6,873,170 Amounts due from related party ) (33,573,977
